Citation Nr: 1032795	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  04-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from May 
28, 2002 to March 20, 2006, and in excess of 20 percent from 
March 20, 2006, for a right knee disorder.

2.  Entitlement to an initial compensable evaluation for left 
quadriceps biopsy residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1987 and 
from July 1989 to September 1992.

This appeal arose before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  This decision had confirmed and continued a 10 
percent evaluation assigned to the service-connected right knee 
disability.  It also granted service connection for left 
quadriceps biopsy residuals, which were awarded a noncompensable 
evaluation.  In June 2006, a rating action was issued that 
increased the evaluation assigned to the right knee disability to 
20 percent effective March 20, 2006.

In May 2007, the Veteran and his wife testified at a personal 
hearing before Veterans Law Judge (VLJ).  A transcript of the 
hearing has been included in the claims folder.

In January 2008, the Board remanded this case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for further 
evidentiary development.

In July 2010, the Board informed the Veteran that the VLJ at 
their hearing was no longer employed by the Board, and offered 
him another hearing before a VLJ who would decide the case.  The 
Veteran was advised that his failure to respond to this letter 
would be construed as an indication that he did not desire 
another hearing, and that the Board would proceed with appellate 
review of his claim.  The Veteran did not respond to the Board's 
July 2010 letter, and the Board will proceed accordingly.  The 
undersigned has read the hearing transcript. 

The Board believes that the record reasonably raises an 
issue of entitlement to service connection for left knee 
disability.  This issue, which has not been developed and 
adjudicated by the RO, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee 
disability has been productive of painful motion, limitation of 
motion no less than 0 degrees of extension and flexion to 40 
degrees, and no instability.

2.  The Veteran's left quadriceps biopsy residuals is manifested 
by a well-healed superficial scar covering an area of less than 
144 inches which is not painful on examination, does not result 
in limitation of function of any affected part, and does not 
result in injury to Muscle Group (MG) XIV which is at least 
moderate in degree.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 20 percent 
rating, but no higher, for right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 5003, 5024, 5257, 
5260, 5261 (2009).

2.  The criteria for an initial compensable evaluation for left 
quadriceps biopsy residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate 
impairment resulting from service-connected knee disorders, 
including DC 5256 (ankylosis), DC 5257 (other impairment, 
including recurrent subluxation or lateral instability), DC 5258 
(dislocated semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 
(limitation of extension), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of this joint, a 10 percent rating will be 
assigned with evidence of slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to 
ratings under DC 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the 
various DC's are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.

Under DC 5024, tenosynovitis is evaluated as degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the specific 
joint or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC's, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC.  For purpose of rating 
disability from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f).  The DC's that focus on limitation of motion 
of the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of flexion of the leg to 
45 degrees; a 20 percent rating will be assigned for limitation 
of flexion of the leg to 30 degrees; and a 30 percent rating will 
be assigned for limitation of flexion of the leg to 15 degrees.  
See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the leg to 
10 degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating will 
be assigned for limitation of extension of the leg to 20 degrees; 
a 40 percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 percent 
rating for favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, while a veteran will 
garner a 40 percent rating with flexion between 10 and 20 
degrees. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under DC's 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DC's 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General 
Counsel further explained that if a veteran has a disability 
rating under DC 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of the 
leg and DC 5261 for limitation of extension of the leg may be 
assigned for disability of the same joint).

The severity of disability resulting from a scar is ascertained, 
for VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.118.  A scar is rated according to location, 
type, and characteristics.  Separate ratings may be assigned 
based upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran filed his service connection claim for left 
quadriceps biopsy residuals in May 2002.  During the pendency of 
this appeal, the rating criteria for evaluating scars were 
changed, effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  VA issued a clarifying final rule for 
evaluating scar disabilities at 73 Fed. Reg. 54708 (Sept. 23, 
2008).

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The amendments to the criteria for evaluating skin disorders 
effective August 30, 2002 did not specifically limit retroactive 
application.  In light of such, it will be necessary to consider 
the criteria in effect both prior to and since the change in 
regulations that occurred in August 2002, and then apply the 
criteria that yields the more favorable result, if any.  See 
VAOPGCPREC 7-2003.

However, the amendments to the criteria for evaluating skin 
disorders pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only 
apply to applications received by VA on or after October 23, 
2008, or if the Veteran expressly requests consideration under 
the new criteria which he has not done here.  The Board, 
therefore, has no authority to consider these revisions in 
deciding this claim.

In pertinent part, the criteria of DC 7801 in effect since August 
30, 2002 (but prior to October 23, 2008) provides a 10 percent 
rating for scars, other than the head, face, or neck, that are 
deep or cause limited motion in an area or areas exceeding 144 
square inches (929 sq. cm.).  A deep scar, according to Note 1, 
is one associated with underlying soft tissue damage.  Under Note 
2, scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.

The criteria of DC 7802 in effect since August 30, 2002 (but 
prior to October 23, 2008) provides a 10 percent rating for scars 
that are superficial, do not cause limited motion, and cover area 
of 144 inches (929 sq. cm).  A superficial scar, as defined in 
Note 1, is one not associated with underlying soft tissue damage.  
Again, scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of extremities 
or the trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Prior to August 30, 2002, DC's 7801 and 7802 pertained to burn 
scars.

Under the provisions in effect prior to August 30, 2002, the 
provisions of DC 7803 provided for a 10 percent rating for a scar 
which was superficial and poorly nourished with repeated 
ulceration.  The criteria of DC 7803 in effect since August 30, 
2002 provides for a 10 percent rating for a scar that is 
superficial and unstable.  An unstable scar is defined at Note 1 
as one where, for any reason, there is frequent loss of covering 
over the scar.

Under the provisions in effect prior to August 30, 2002, the 
provisions of DC 7804 provided for a 10 percent rating for a 
superficial scar which was tender and painful on objective 
demonstration.  The criteria of DC 7803 in effect since August 
30, 2002 provides for a 10 percent rating for a superficial scar 
painful on examination.

Under the criteria in effect before and after August 30, 2002, a 
scar may also be rated based upon limitation of function of the 
part affected under DC 7805.

DC 5314 is applicable to MG XIV.  The function of that muscle 
group is extension of the knee; simultaneous flexion of hip and 
flexion of knee; tension of fascia lata and iliotibial 
(Massiat's) band, acting with XVII in postural support of the 
body; acting with hamstrings in synchronizing hip and knee.  MG 
XIV consists of the sartorius; rectus femoris; vastus externus; 
vastus intermedius; vastus internus; and tensor vaginae femoris.  
Moderate disability of MG XIV warrants a 10 percent disability 
rating; moderately severe muscle disability warrants a 30 percent 
disability rating; and severe muscle disability warrants a 40 
percent disability rating.

Moderate disability is characterized by a through and through or 
deep penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the injured 
muscles.  Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle tissue.  
Some loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of 
moderately severe muscle injury includes service department 
records or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements. Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Severe disability of muscles is characterized by a through and 
through or deep penetrating wound due to high-velocity missile, 
or large multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding and scarring.  History and complaint characteristic of 
severe disability of muscle includes service department record or 
other evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  Objective findings characteristic of severe 
muscle disability include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with corresponding muscles of the uninjured 
side indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- ray 
evidence of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of 
the shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

Right knee disability

Historically, the Veteran incurred a right kneecap dislocation in 
service.  His physical findings were significant for marked right 
thigh atrophy with full extension limited secondary to pain.

In pertinent part, VA Compensation and Pension (C&P) examination 
in October 2000 indicated that the Veteran had mild peripatellar 
right knee pain, range of motion from 0 to 130 degrees, and no 
instability.  The Veteran was able to perform a full 
weightbearing squat, although this caused some difficulty.

A May 2001 RO rating decision granted service connection for 
residuals of right knee injury, and assigned an initial 10 
percent rating under DC 5099-5024.  See 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  This hyphenated 
diagnostic code may be read to indicate that the RO rated the 
condition as analogous to tenosynovitis.

The Veteran filed a claim for an increased rating in May 2002, 
reporting falling episodes occurring once a month.  He described 
difficulty with ambulating stairs, exiting cars, weightbearing, 
walking and lifting objects greater than 25 pounds.  He further 
described extreme episodes of pain.

The Veteran underwent VA C&P examination in September 2002, 
wherein he described a pulling sensation in his right knee in and 
around the patella with instability.  He denied swelling.  
Unfortunately, the examiner examined the left, rather than the 
right, knee.

In a statement received in August 2003, the Veteran described 
having a trick "left" knee condition, falling episodes and pain 
of the knee cap.  A September 2003 statement described multiple 
falling episodes and the need to use a motorized cart.

In a statement received in April 2004, the Veteran described 
right knee symptoms of pain, locking, loss of motion and 
instability which had been present since 1991.  He had problems 
with prolonged standing or walking, and problems with bending and 
squatting.  He used a cane on a daily basis, and reporting 
falling episodes.  He requested an increased rating based upon 
limitation of motion less than 45 degrees.

The Veteran underwent VA C&P examination in February 2005, but 
unfortunately his left knee, rather than his right knee, was 
examined.  The examiner found imbalance of the left knee due to 
shortening caused by service-connected injury resulting in 
difficulty with activities of daily living.

In March 2006, the Veteran underwent VA C&P examination of his 
service-connected right knee disability.  He described symptoms 
of right knee pain which was crushing, sharp, aching, sticking 
and cramping in nature.  He experienced a pain level of 10/10 
intensity elicited by physical activity and stress.  His pain was 
alleviated with rest and medication, and sometimes required bed 
rest.  Pain symptoms occurred 4 times per day, and lasted 3 hours 
in duration.  He denied periods of incapacitation.  The Veteran 
described additional symptoms of twitching and constant weakness, 
occasional stiffness, giving way with stairs, and fatigability 
all the time.

On examination, the right knee showed signs of pain, weakness, 
tenderness and guarding of movement.  The right knee showed a 
range of motion from 0 to 40 degrees with pain beginning at 30 
degrees.  The joint function was additionally limited by pain, 
fatigue, weakness, lack of endurance, and pain, but not 
incoordination.  The examiner was unable to determine whether 
additional limitation of loss occurred due to pain, fatigue, 
weakness, lack of endurance, and pain with repetitive use.  The 
examiner could not perform ligaments stability testing due to 
back and hip pain.  X-ray examination demonstrated soft tissue 
swelling and a probable tiny amount of fluid in the knee joint.  
The examiner offered a diagnosis of status post right knee injury 
with slight joint effusion and soft tissue swelling.

In May 2007, the Veteran testified to a general failure of his 
right knee.  His symptoms included popping and grinding sounds.  
He had episodes of spiking 9/10 knee pain with numbness that 
occurred two to three times per day, and lasted 15 to 30 minutes 
in duration.  The Veteran further experienced fatigue, 
instability, locking, and swelling with a few instances of 
falling episodes.  Symptoms were exacerbated with activities such 
as ambulating stairs.  He had received private treatment, and was 
awaiting VA physical therapy.  The Veteran indicated that his 
right knee disability prevented him from obtaining and 
maintaining substantially gainful employment.  

The Veteran's wife testified to his difficulty with ambulating 
stairs, and inability to drive due the right knee disability.

The Veteran failed to report for VA examination in October 2008, 
and has not provided good cause for failing to report for 
examination.  Notably, the Veteran did report for VA examinations 
during the appeal period and VA did not examine the correct knee.  
As such, the Board will evaluate the claim based on the evidence 
of record.  See generally 38 C.F.R. § 3.655.

The Veteran claimed an increased severity of his right knee 
symptoms in May 2002, but VA did not obtain an adequate 
examination of his right knee disability until March 2006.  That 
examination showed right knee flexion limited to 40 degrees.  In 
his VA form 9 filing received approximately two years prior to 
this examination, the Veteran claimed limitation of flexion in 
the 45 degree range.  Thus, there is lay evidence that the 
Veteran's reduced range of motion pre-dated the March 2006 
examination findings.  

Nothing in this record suggests that the Veteran's right knee 
disability increased in severity on the day of the March 2006 VA 
examination.  Rather, the Veteran's own report of significant 
limitation of flexion was present at a much earlier time period.

Based on the Veteran's lay report of symptoms, and the fact that 
VA failed to obtain an adequate examination of the right knee 
between 2002 and 2006, the Board finds that it is highly unlikely 
that the March 2006 VA examination findings were not present at 
an earlier time period.  

Based on the lay report of symptoms, and resolving reasonable 
doubt in favor of the Veteran, the Board finds that the Veteran's 
40 degree limitation of flexion demonstrated on VA C&P 
examination in March 2006 has been present for the entire appeal 
period.  As such, the Board finds that a uniform 20 percent 
rating under DC 5260 is warranted.  There is simply no lay or 
medical evidence that the Veteran's right knee flexion is limited 
to 15 degrees, or that his extension is limited to 10 degrees.  
Thus, higher ratings based upon limitation of flexion and/or 
extension under DC's 5260 or 5261 are not warranted.

Furthermore, any evaluation under DC 5024 is not warranted as the 
Veteran has been awarded a compensable rating based upon painful 
limitation of flexion.

The Board acknowledges the Veteran's report of right knee pain 
and weakness exacerbated by use, such as climbing stairs and 
prolonged sitting and standing.  The Board finds that these 
aspects of his disability reasonably shown to be due to service-
connected origin are contemplated by the 20 percent rating under 
DC 5260.  The medical evidence above shows that the Veteran does 
not meet the criteria for a higher rating based upon limitation 
of motion of the right knee under DC's 5260 and 5261, even after 
considering functional loss due to pain and weakness after 
repeated use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.  Notably, as a result of physical limitations of the 
Veteran, the March 2006 VA C&P examiner was unable to determine 
whether additional limitation of loss occurred due to 
demonstrated pain, fatigue, weakness, lack of endurance, and pain 
with repetitive use occurred.  The Veteran's painful motion began 
at 30 degrees, which is the degree of limitation warranting the 
20 percent evaluation.

The Veteran's failure to report for VA examination in October 
2008 has limited the potential available evidence which could 
help substantiate his claim for further compensation.  
Accordingly, the Board must find that the Veteran has failed to 
meet his burden of establishing his entitlement to a higher 
rating based upon consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

Turning to the question of instability, the Board notes that the 
Veteran does complain of instability.  However, there is no 
medical evidence that the right knee demonstrates actual 
instability or subluxation.  Prior to the appeal period, VA 
examination in October 2000 found no evidence of instability and 
VA examination in March 2006 was unable to evaluate for 
instability due to pain symptoms of the hip and back.  Again, the 
Veteran's failure to report for VA examination in October 2008 
has limited the potential available evidence which could help 
substantiate his claim for further compensation.  As such, the 
Board must find that the Veteran has failed to meet his burden of 
establishing his entitlement to a higher rating based upon 
consideration of the criteria of DC 5257.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There is no lay or 
medical evidence of ankylosis, dislocated semilunar cartilage 
with "locking" and effusion, history of repair of semi-lunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, the criteria of DC's 5256, 5258, 5259, and 
5263 do not apply.

In sum, the Board finds that the Veteran's right knee disability 
has met the criteria for a 20 percent rating, under DC 5260, for 
the entire appeal period.  The Veteran's report of right knee 
symptoms and limitations has been competent and credible evidence 
in support of the claim, and the Board has relief upon the 
Veteran's testimony to supplement the lack of adequate clinical 
findings prior to March 2006.  However, regarding any further 
compensation, the Board finds that the clinical findings from the 
medical examiners, who possess specialized training to evaluate 
orthopedic disabilities, greatly outweigh the lay descriptions of 
the Veteran.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001). 

Residuals of muscle biopsy of left quadriceps

Historically, the Veteran underwent a muscle biopsy to the left 
lateral thigh in December 1991.  In January 1992, he reported 
static contractions in the vastus lateralis biopsy site.  
Examination demonstrated a 3-4 inch linear scar with no objective 
tenderness.  The examiner provided an assessment of subjective 
scar tissue (incisional) pain.

The Veteran filed his service connection claim in May 2002, 
reporting symptoms of muscle contractions and loss of 
coordination.

On VA examination in September 2002, the Veteran described a 
pulling-like pain in the area of his muscle biopsy.  He had 
observed twitching and fasciculations that tended to come and go 
on the average of one time per month, sometimes more frequently.  
He stated that his muscles functioned normally.  Physical 
examination demonstrated a barely discernable scar slightly 
lateral to the midline.  No fasciculations or significant 
abnormalities were noted in the area of the biopsy site.  There 
was no pain on touching or added pressure.  Motor strength of the 
quadriceps was 5/5.  Left knee range of motion was from 0 to 140 
degrees.  The examiner offered a diagnosis of left quadriceps 
muscle biopsy with a history of fasciculations not observed on 
examination.

In a statement received in August 2003, the Veteran described a 
periodic tightening of skin and muscles in the area of his muscle 
biopsy, which felt as if the muscles had been sewn together 
wrong.  He further described an unexplained feeling under the 
skin during cold weather that hurt in the area of the scar as if 
the muscles were pulling in the wrong direction or that something 
was wrong under the skin.

On VA C&P examination in January 2004, the Veteran described a 
tension-like pain in the left quadriceps area.  He reported 
twitching and fasciculations at least a few times a month, and 
sometimes more frequently.  On a daily basis, the left leg 
functioned normally except for left-sided limping.  He denied 
having any accidents or injury to the left muscle thigh.  On 
examination, the left quadricep measured 1/2-inch less than the 
right.  On standing, the Veteran had very poor balance on the 
left side.  On leg raising, some fasciculation was noted.  Leg 
raising was limited to 65 degrees on the left compared to 85 
degrees on the right.  Left hip flexion was limited to 115 
degrees compared to 125 degrees on the right.  Left knee motion 
was from 0 to 120 degrees.  The examiner could not find a lesion 
which resembled a needle biopsy site.  The examiner diagnosed 
muscle loss of left quadriceps as compared to the right by 1 cm.  
Notably, the Veteran also had a 13/4 to 2 inch shortening of the 
left leg.

In a statement received in April 2004, the Veteran described 
muscle biopsy residuals of left leg instability, problems with 
twitching, visible muscle loss, shooting nerve pain to his foot, 
tension pain in the left leg, walking with a limp requiring 
frequent stops, slight function loss, problems with squatting and 
bending, weakness, incoordination, and painfulness to touch.

On VA C&P examination in March 2006, the Veteran described muscle 
biopsy residuals of sharp pain in the left quadricep to the knee, 
tightness and tingling.  The Veteran described a superficial 
muscle wound which involved destruction of nerve.  The Veteran's 
pain occurred 6 times per day and lasted 4 hours in duration.  
His pain, involving a pain intensity of 9/10 elicited by physical 
activity and stress, was described as squeezing, sharp, sticking 
and cramping in nature.  Symptoms were relieved by rest.  The 
Veteran further described weakness and easy fatigability.  He 
indicated being unable to keep up with normal work requirements, 
and having difficulty getting in and out of a van.

On examination, the examiner located a level scar present at the 
left lateral thigh measuring about 6 cm. x 7 cm, which did not 
demonstrate characteristics of tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema, keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  Examination of the feet did not reveal any 
abnormal signs of weightbearing.  MG XIV revealed no muscle wound 
present.  Palpation of the muscle revealed no loss of deep 
fascia, muscle substance or impairment of muscle tone.  There 
were no signs of lowered endurance or impaired coordination.  All 
muscle groups demonstrated 5/5 strength.  The examiner indicated 
that the muscle injury did not affect the particular body part 
functioned it controlled.  There was no muscle herniation, and 
the muscle injury did not involve any tendon, bone, joint or 
nerve damage. 

In May 2007, the Veteran testified to constant muscle twitching 
and tightness in the area of his muscle biopsy.  He had left leg 
pain on a daily basis, further described as almost every two 
hours, that interfered with his sleep.  He rated his pain as 
91/2/10 intensity.  His left leg was more painful than the right, 
and he attempted to weight bear on his right leg.  The Veteran 
further described left leg fatigue, and indicated that his 
symptoms included locking of his left hip.  He stated that his 
biopsy scar was tender to touch.  The Veteran's wife testified to 
his difficulty with ambulating stairs.

The Veteran failed to report for VA examination in October 2008, 
and has not provided good cause for failing to report for 
examination.  Notably, the Veteran did report for VA examinations 
during the appeal period and this is an initial rating claim.  
Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals 
from an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating).  When a claimant fails to report, without good 
cause, for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be adjudicated based 
on the evidence of record.  38 C.F.R. § 3.655.  As such, the 
Board will evaluate the claim based on the evidence of record.  

Applying the criteria to the facts of this case, the Board finds 
that the Veteran's left quadriceps biopsy residuals does not 
warrant an initial compensable rating for any time during the 
appeal period.  In this respect, the Board finds that the 
Veteran's left quadriceps biopsy residuals is manifested by a 
well-healed superficial scar covering an area of less than 144 
inches which is not painful on examination, does not result in 
limitation of function of any affected part, and does not result 
in injury to MG XIV which is at least moderate in degree.

In this case, it is not disputed that the Veteran's biopsy 
residuals results in a superficial scar covering an area of less 
than 144 inches.  The March 2006 VA C&P examiner measured this 
scar as being 6 cm. x 7 cm. absent characteristics of tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  As such, a compensable 
rating is not warranted under DC's 7801, 7802 or 7803.

The Veteran has complained that the scar is painful to touch.  
However, the September 2002 VA C&P examiner specifically found 
that there was no pain on touching or added pressure.  Similarly, 
the March 2006 VA C&P examiner found no evidence of tenderness on 
examination.  Under VA criteria, compensation is payable where a 
scar is either "tender and painful on objective demonstration" 
or "painful on examination."  The VA examiner's found that the 
clinical findings did not warrant such a finding.  The Board 
finds that the VA examiner clinical findings hold greater 
probative weight than the Veteran's lay report of subjective 
sensations as the VA examiner's have greater expertise and 
training to evaluate the characteristics of a scar disability.  
As such, a compensable evaluation is not warranted under the 
versions of DC 7804 in effect prior to and after August 30, 2002.

Additionally, the Board finds that the medical evidence 
establishes that the Veteran's residual scar and/or injury to MG 
XIV does not result in any significant limitation of function of 
any affected part.  The March 2006 VA C&P examiner specifically 
found that the Veteran that there were no abnormal scarring 
characteristics, and that there was no evidence of muscle wound, 
loss of deep fascia, muscle substance or impairment of muscle 
tone, signs of lowered endurance or impaired coordination, or 
muscle herniation.  The examiner further found that the muscle 
injury did not involve any tendon, bone, joint or nerve damage. 

The Board acknowledges that a VA C&P examiner in January 2004 
diagnosed muscle loss of left quadriceps as compared to the right 
by 1 cm.  However, that examiner did not specifically delineate 
whether that minor muscle loss was attributable to the biopsy 
residuals or a separate left knee disability.  As noted in the 
Introduction, the Board has referred to the RO a reasonably 
raised claim of service connection for left knee disability.  
Overall, the Board places greater probative weight to the 
findings of the March 2006 VA C&P examiner, as those findings are 
more extensive and clear regarding an evaluation of an actual 
injury to MG XIV.

As such, the criteria for a compensable rating under DC's 7805 
and 5314 have not been met for any time during the appeal period.

In sum, the Board finds that the Veteran's left quadriceps biopsy 
residuals does not warrant an initial compensable rating for any 
time during the appeal period.  The Veteran's report of left 
quadriceps fasciculations have been observed and are deemed 
credible.  However, this finding alone is insufficient to warrant 
a compensable evaluation.  The Veteran himself has stated that he 
only manifests slight function loss of the quadriceps muscle.  
This statement is consistent with the examination findings.

The Veteran does report significant left lower extremity pain and 
functional impairment.  However, the medical record also shows 
that the Veteran has been diagnosed with a meniscal tear of the 
posterior horn of the left lateral meniscus.  The Board finds 
that the March 2006 VA C&P examiner's findings regarding which 
symptoms are attributable to service-connected disability greatly 
outweigh the Veteran's lay contentions.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990); Ortiz, 274 
F. 3d 1361 (Fed. Cir. 2001). 

Extraschedular consideration

Finally, the Board is aware of the Veteran's complaints as to the 
effects of the service-connected right knee disability and left 
quadriceps disabilities has on his activities of work and daily 
living.  The Veteran has repeatedly argued that his service-
connected PTSD has rendered him unemployable.  In fact, the RO 
awarded TDIU to the Veteran in April 2005 as a result of PTSD 
symptoms, effectively rendering the TDIU issue moot.  With 
respect to the disabilities at issue, the Board has evaluated 
these disabilities based upon multiple diagnostic codes which 
evaluate separate aspects of disability.

In the Board's opinion, the Veteran does not manifest any unusual 
symptoms or aspects of disability not contemplated in the 
schedular ratings assigned.  Notably, the Veteran's symptoms of 
recurrent fasciculations in the left quadriceps were considered 
in determining whether a compensable rating is warranted for 
muscle disability.  As the assigned schedular evaluations are 
deemed adequate, there is no basis for extraschedular referral in 
this case.  See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008). 
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the left quadricep injury claim, the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify on this issue has been satisfied.

With respect to the right knee disability claim, a pre-
adjudicatory August 2002 RO letter advised the Veteran of the 
types of evidence and/or information deemed necessary to 
substantiate the claim as well as the relative duties upon 
himself and VA in developing the claim.  

Thereafter, VA provided the Veteran an extensive notice with 
regard to both claims in January 2008.  This letter advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claims and the relative 
developmental duties under the VCAA, which included submitting 
evidence showing that his disability had increased in severity.  
This evidence included a statement from his doctor, containing 
the physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examination or tests.  The 
Veteran could also submit statements from other individuals who 
were able to describe from their knowledge and personal 
observations in what manner his disability worsened.  
Additionally, the Veteran was advised that he could submit his 
own statement completely describing his symptoms, their frequency 
and severity, and other involvement, extension and additional 
disablement caused by his disabilities.

The Veteran was further advised that his disability ratings were 
determined by a schedule for evaluating disabilities published at 
title 38 Code of Federal Regulations, Part 4.  He was informed 
that evidence considered in determining his disability ratings 
included the nature and symptoms of the condition, the severity 
and duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be considered 
included information about on-going treatment records, including 
VA or other Federal treatment records, he had not previously 
identified; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability to 
work; or statements discussing his disability symptoms from 
people who have witnessed how they affected him.

Overall, the Board finds that the notice provided to the Veteran 
substantially satisfies the content requirements of the VCAA.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Dingess, 19 Vet. App. 473 (2006); Vazquez- Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

With respect to timing deficiencies, any such deficiencies were 
cured with readjudication of the claims in the December 2008 
supplemental statement of the case (SSOC).  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  The Board further notes that the Veteran has 
clearly had a meaningful opportunity to participate in the 
adjudication of his claims, as he has submitted statements to the 
record, by written statements, testimony and orally to VA 
examiners, regarding the nature, severity and duration of his 
symptoms.  Importantly, in his VA Form 9 filing received in April 
2004, the Veteran cited specific criteria of VA's Rating Schedule 
potentially applicable to his claims which demonstrates his 
actual knowledge of the applicable diagnostic codes and 
evidentiary requirements.  Accordingly, the Board is of the 
opinion that no harmful notice error has occurred in this case 
and finds that adjudication of the claims at this time would not 
be prejudicial to the Veteran.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained STRs and VA clinical records.  In 
December 2006, the RO confirmed that the Veteran had not filed a 
claim of disability benefits with the Social Security 
Administration (SSA), and there is no information since that an 
SSA claim has been filed.

This case was remanded, in part, to obtain the Veteran's recent 
private treatment records, which he reported during his testimony 
before the Board.  The Veteran did not respond to the RO's 
request for the Veteran to return an authorization form to allow 
VA to obtain those records on his behalf.  Furthermore, the case 
was remanded, in part, to obtain additional VA examination to 
investigate the extent and severity of the Veteran's alleged 
right knee and left quadriceps disabilities.

A claimant has the evidentiary burden to substantiate his or her 
claim.  38 C.F.R. § 5107(a).  The Board notes that corresponding 
to VA's duty to assist the Veteran in obtaining information is a 
duty on the part of the Veteran to cooperate with VA in 
developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that "[t]he duty to assist is not always a one-
way street").  VA's duty must be understood as a duty to assist 
the Veteran in developing his claims, rather than a duty on the 
part of VA to develop the entire claim with the Veteran 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 
(2008).  In this instance, the Veteran did not return an 
authorization form which VA must have to obtain his private 
medical records, and he failed to attend the October 2008 
examinations scheduled to aid in the development of his claims.  
Accordingly, the Board has no option but to decide the case based 
on the evidence of record.  38 C.F.R. § 3.655.  

Absent further cooperation on the Veteran's behalf, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

For the entire appeal period, a 20 percent rating for right knee 
disability is granted.

An initial compensable rating for left quadriceps biopsy 
residuals is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


